 COLONIAL BAKING COMPANYColonial Baking Company of Springfield' andGeorge D. Bellinger and Bakery & Confection-ery Workers Local No. 235, Party to the Con-tractBakery & Confectionery Workers Local No. 235and George D. Bellinger and Colonial BakingCompany of Springfield, Party to the Contract.Cases 17-CA-10062 and 17-CB-2342September 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn May 13, 1982, Administrative Law JudgeHarold A. Kennedy issued the attached Decision inthis proceeding. Thereafter, Respondent Employerand Respondent Union filed exceptions and sup-porting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, but not to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:A. Respondent Colonial Baking Company ofSpringfield, Springfield, Missouri, its officers,agents, successors, and assigns, shall:1. Cease and desist from:The name of Respondent Employer appears as corrected by the Ad-ministrative Law Judge from documents submitted by Respondent Em-ployerI In order to correct certain inadvertent errors and omissions con-tained in the Administrative Law Judge's recommended Order and no-tices, we shall issue a new Order and notices in conformity with his Con-clusions of LawWe agree with the Administrative Law Judge that Respondent Union'sbackpay liability to the Charging Party Bellinger is to terminate after itnotifies Respondent Employer Colonial and Bellinger that it no longerhas any objection to his employment with Colonial, but wishes to clarifythat such liability terminates 5 days after the Union tenders the appropri-ate notices. C. B. Display Service, Inc., 260 NLRB 1102 (1982).Contrary to thc majority and based on his partial dissent in C. B. Dis-play Service, and Hars Investment Corporation d/b/a The Claremont ResortHotel and Tennis Club, 260 NLRB 1088 (1982), Member Jenkins wouldnot toll Respondent Union's liability for backpay 5 days after tenderingthe appropriate notices but thereafter would hold it secondarily liable toremedy its illegal actions.In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.(a) Conditioning the hire of applicants for em-ployment upon membership in or clearance by Re-spondent Union or any other labor organization.(b) Maintaining or otherwise giving effect to theprovision of any agreement with RespondentUnion, or any other labor organization, which con-ditions the hire of applicants and tenure of employ-ees with any employer upon membership in orclearance by any labor organization, except as au-thorized by the provision contained in Section8(a)(3) of the Act.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Offer employment to George David Bellingerin the job for which he would have been hiredabsent the discrimination practiced against him.(b) Jointly and severally with Respondent Unionmake George David Bellinger whole for any lossof earnings he may have suffered due to the dis-crimination practiced against him by paying him asum equal to what he would have earned, less anynet interim earnings, plus interest, as provided inthe remedy section of the Administrative LawJudge's Decision.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its Springfield, Missouri, facilitycopies of the attached notice marked "AppendixA."3Copies of said notice, on forms provided bythe Regional Director for Region 17, after beingduly signed by an authorized representative of Co-lonial Baking Company of Springfield, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Colonial BakingCompany of Springfield to ensure that said noticesare not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 17,in writing, within 20 days from the date of this3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Iahbor Relations Board "264 NLRB No. 72507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrder, what steps Respondent Employer has takento comply herewith.B. Respondent Bakery & Confectionery WorkersLocal No. 235, its officers, agents, and representa-tives, shall:1. Cease and desist from:(a) Causing or attempting to cause ColonialBaking Company of Springfield, or any other em-ployer, to discriminate against employees or appli-cants for employment in violation of Section8(a)(3) of the Act.(b) Maintaining or otherwise giving effect to theprovision of any agreement with Respondent Em-ployer, or with any other employer, which condi-tions the hire of applicants and tenure of employeeswith any employer upon membership in or clear-ance by Respondent Union, or by any labor organi-zation, except as authorized by the provso con-tained in Section 8(a)(3) of the Act.(c) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Notify Colonial Baking Company of Spring-field, in writing, with a copy to George David Bel-linger, that it has no objection to the employmentof George David Bellinger.(b) Jointly and severally with Respondent Em-ployer make George David Bellinger whole forany loss of earnings he may have suffered due to todiscrimination practiced against him by paying hima sum equal to what he would have earned, lessany net interim earnings, plus interest, as providedin the remedy section of the Administrative LawJudge's Decision.(c) Post at its Springfield, Missouri, union officecopies of the attached notice marked "AppendixB."4Copies of said notice, on forms provided bythe Regional Director for Region 17, after beingduly signed by Respondent Union's authorized rep-resentative, shall be posted by Respondent Union,immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where no-tices to members are customarily posted. Reason-able steps shall be taken by Respondent Union toensure that said notices are not altered, defaced, orcovered by any other material.(d) Deliver, to the Regional Director for Region17 signed copies of said notice in sufficient numbersto be posted by Colonial Baking Company ofSpringfield, in all places where notices to employ-ees are customarily posted.' See fn. 3, supra(e) Notify the Regional Director for Region 17,in writing, within 20 days from the date of thisOrder, what steps Respondent Union has taken tocomply herewith.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT condition the hire of appli-cants for employment upon membership in orclearance by the Bakery & ConfectioneryWorkers Local No. 235, or any other labor or-ganization.WE WILL NOT maintain or otherwise giveeffect to the provision of any agreement withLocal No. 235, or any other labor organiza-tion, which conditions the hire of applicantsand tenure of employees with any employer,upon membership in or clearance by any labororganization, except as authorized by the pro-viso contained in Section 8(a)(3) of the Nation-al Labor Relations Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL offer employment to GeorgeDavid Bellinger in the job for which he wouldhave been hired absent our discriminationpracticed against him.WE WILL, jointly and severally with LocalNo. 235 make George David Bellinger wholefor any loss of earnings he may have suffereddue to the discrimination practiced against himby paying him a sum equal to what he wouldhave earned, less any net interim earnings, plusinterest.COLONIAL BAKING COMPANY OFSPRINGFIELDAPPENDIX BNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause Co-lonial Baking Company of Springfield, or anyother employer, to discriminate against em-ployees or applicants for employment in viola-508 COLONIAL BAKING COMPANYtion of Section 8(a)(3) of the National LaborRelations Act.WE WILL NOT maintain or otherwise giveeffect to the provision of any agreement withColonial Baking Company of Springfield, orany other employer, which conditions the hireof applicants and tenure of employees withany employer upon membership in or clear-ance by us or any labor organization, except asauthorized by the proviso contained in Section8(a)(3) of the Act.WE WILL NOT in any like related manner re-strain or coerce employees in the exercise ofthe rights guaranteed them by Section 7 of theAct.WE WILL notify Colonial Baking Companyof Springfield, in writing, with a copy toGeorge David Bellinger, that we have no ob-jection to the employment of George DavidBellinger.WE WILI, jointly and severally with Colo-nial Baking Company of Springfield makeGeorge David Bellinger whole for any loss ofearnings he may have suffered due to the dis-crimination practiced against him by payinghim a sum equal to what he would haveearned, less any net interim earnings, plus in-terest.BAKERY & CONFECTIONERY WORK-ERS LOCAL No. 235DECISIONHAROLD A. KENNEDY, Administrative Law Judge: Inthis consolidated case, the Respondent Union, Bakery &Confectionery Workers, Local No. 235, and the Re-spondent Employer, Colonial Bakery,' are charged withviolating the National Labor Relations Act (herein calledthe Act) by maintaining and applying a provision in acollective-bargaining agreement so that Charging PartyGeorge David Bellinger was denied employment as ajourneyman baker beginning on or about June 13, 1980.Having considered the entire record and determined thatthe charges were established as to both Respondents, Iwill recommend entry of an order which forbids repeti-tion of the unlawful practices and directs Respondents tomake the Charging Party whole.Bellinger filed charges in Case 17-CB-2342 against theUnion on November 10, 1980, and December 1, 1980(amended). He filed the charge in Case 17-CA-10062against Colonial for Region 17 in "December of 1980."The complaint, issued by the Regional Director forRegion 17 on December 10, 1980, came on for hearing,I The correct name of the Respondent Employer, according to docu-ments submitted by it, is "Colonial Baking Company of Springfield." 'Ihefirm's production superintendent testified that "Colonial Baking Companybelongs to Cambell Taggart."following the filing of answers by the Union and Colo-nial, in Springfield, Missouri, on June 25, 1981.The Union and Colonial were parties to a multiem-ployer collective-bargaining agreement, known as amaster bakers agreement, which was to be effective May1, 1978, through May 1, 1980, and "thereafter until anew agreement ...has been consummated" or thereaf-ter terminated by notice of one of the parties.2Section 8of the 1978-80 agreement reads:Section 8. Any underhand or apprentice who suc-cessfully bids on a Journeyman bakers vacancy shallbe considered temporary until completion of histwo year apprentice period or until he acquires hisJourneyman status. A Journeyman baker who is amember of Local 235 covered by this contract mayreplace the underhand, or apprentice provided he isqualified. Any underhand who bids on a Journey-man job and works it for over thirty (30) dayscannot move off the job unless he is laid off or cutback.On June 24, 1980, the parties agreed to a "stipulation"which extended the life of the agreement through May 1,1982, except as "modified" in the stipulation (Emp. Exh.1). One of the modifications relate to section 8 and reads:"New EWC language to be added."A sheet attached to the stipulation reads:Section 8. Any underhand or apprentice who suc-cessfully bids on a Journeyman Bakers vacancyshall be considered temporary until completion of a20-day working day apprentice period or until heacquires his Journey-man status.The new contract, which was made effective retroactiveto May 1, 1980, was ratified on June 28, 1980.Charging Party George David Bellinger, now employedat a Tulsa, Oklahoma, bakery, worked as a baker inSpringfield for three different bakeries (Taystee, Holsum,and Colonial) between 1945 and 1961. He started as an"underhand," working in the wrap shop, and soon there-after transferred to the bakery shop to learn the trade asa baker. He completed a 3-year apprenticeship in 1948and was issued a "baker's card." Bellinger said he joinedthe Union in 1945 and paid dues for approximately 15years. He left the bakery business around 1961 and tookout a "retiring card" so he could "retain status as abaker" without having to pay monthly dues.In February 1978, Bellinger went to the union office inSpringfield and told Union Business Agent Gene Bakerthat he wanted "to deposit [his] retiring card and becomeactive" again as a baker. A new membership card wasissued, and he resumed payment of dues. Bellinger re-ceived no work, however, and, being in a "financialbind," allowed his dues to lapse shortly thereafter. He2 A master bakers agreement at one time covered employees of fourSpringfield bakeries --Kroger, Taystee. Colonial, and Holsum. At thetime of the hearing, only Holsum and Colonial were in operation509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid he received no communications from the Unionabout his delinquent dues.3On June 13, 1980,4Bellinger visited Colonial andspoke with J. R. Langston, production superintendent ofthe bakery. Bellinger stated he had been at the plant atsome prior time and had filed an application but did notmeet Langston. Bellinger said he had gone to Colonialabout a job at the bakery on June 13 because earlier thatday a representative of Manpower (which he referred toas a "for profit job service") had told him Manpowerhad been supplying Colonial with workers. Langston ini-tially stated to Bellinger that there was no work, but, onlearning Bellinger was a journeyman baker, indicatedthere was. According to Bellinger, Langston told him,"All you got to do is get it cleared with Gene Baker."Langston also indicated to Bellinger, according to Bel-linger, that there was "a whole crew" of nonjourneymendoing journeymen's work at Colonial.Bellinger said he went immediately to the union officeand asked Baker "why in the hell he had been telling mefor two or three years that they did not have any workand at the time the bakery having to call Manpower totry to get help." Bellinger maintained the Union knew hewas available for work after February 1978 but did noth-ing for him. Said Bellinger:I run into Mr. Baker numerous times, like on Com-mercial Street and here and there. I run into him ata garage sale one time and various places and Ialways asked him if there was any work and healways told me no with a very sad look on his face,not a thing.Bellinger stated that Baker on that day (June 13) "veryreluctantly" said "O.K." and indicated Bellinger couldprobably go to work the next week. Bellinger filled outinsurance papers at the union office and explained toBaker that his dues had lapsed. Bellinger indicated thathe assumed there would be some penalty for letting hisdues lapse, but Baker responded, "no, they did not do itthat way anymore." Baker told Bellinger, according toBellinger, that there would be a new initiation fee, al-though "it amounted to about the same anyway" as apenalty, and that he should come to a union meeting.On the following day, Saturday, June 14, Bellinger at-tended a union meeting, which was presided over byUnion President Jim Fry. Bellinger said that, when thesubject of membership was taken up at the meeting, heand another applicant were taken to a small roomnearby. Bellinger "could hear real well what was goingon" and heard someone state that while Bellinger was "apretty good old boy" he should not be allowed to comeback after being gone so long "and pick up where [he]left off and get top pay." The membership then votedunanimously in favor of a proposal allowing Bellinger toI Bellinger indicated later on cross-examination that he paid dues for"four months. maybe six months." Bellinger said there was no activity inthe bakery line after he turned in his retirement card. except for a coupleof inquiries about the possibility of a few hours ofr work (at tHolsum andColonial), so he allowed the dues to lapse. He said he "figured" he wouldhave to pay some back dues to get back into the Union but "did notknow exactly" about his status as a baker.4 All dates refer to 1980), unless otherwise stated.renew his membership in the Union on the condition thathe start all over again as an underhand. Bellinger said hewas told "officially" by Baker, when brought back intothe hall, what the membership had voted. A discussionbetween Baker and Bellinger then followed. Quotingfrom Bellinger's direct examination:A. [Gene Baker] told me that they had had amotion passed on it that if I wanted back in theunion that I have to start all over as an underhandagain and did I want to come in as an underhand.He assured me that there was practically no under-hand work and I declined it. He come forth with anannouncement then for the membership. He said hehad just learned that Bill Busby-that is this olderbaker that had been there a long time and I guesshad been off on sick leave-would not return towork. He was not going to be able to come back.Q. Who is Bill Busby?A. Well, Bill Busby is a long time baker at Colo-nial Bakery.Q. Do you recall anything else said by Mr. Bakerin this conversation?A. Yes, I do. You know, I remarked that I hadnever seen anybody done this way in my 35 yearsof membership there and Mr. Baker said, "Well, ifyou want my honest opinion, this is the way itought to be done." I said, "Well, I did not recallanybody asking for his honest opinion, but I guess itdid not make any difference." I wanted to knowwhy they changed the rules today, you know.Q. Do you recall Mr. Baker speaking to anyoneelse during this conversation you had with him'?A. Yes, when he was trying to assure me thatthere was not any underhand work he asked thisother young man that was coming into the localhow much work he had got the previous week andthe young man told him one day. So Gene Bakertold me, "Now you are behind him, do you want tocome in." And I guess that is when I told him no, ifthere was not any work there was not any use inpaying him another bunch of money like I had donetwo years before and not get anything out of it.Q. From your years as a member of Local 235,can you tell us has any member ever lost their jour-neyman classification or had it reverted to under-hand for nonpayment of dues?A. Not that I know of and I am practically surethat it has never happened.Bellinger never returned to Colonial after attendingthe union meeting. He acknowledged that Langston didnot tell him he could not have a job and that at the timeLangston had no proof that he was a verified journey-man. He asserted, however, that Langston had told himto get an okay from the Union. Asked on cross-examina-tion what he expected to gain by being voted a journey-man's baker status. Bellinger answered, "baker's pay"-admittedly little improvement over what an apprentice ispaid-and bumping privileges. He considered the latterimportant, explaining:510 COLONIAL BAKING COMPANY...These underhand working on these jobs cannothold them. A baker can bump them off of it andthat is why-I was a baker and if I had hired in asan underhand and, say, I had been put on a baker'sjob that day and a baker come along the next dayhe could bump me off of it.Bellinger stated that when he was a helper in pastyears he had been bumped "many times" by journeymenand "there was not any fuss made about it." Accordingto Bellinger, even a journeyman from out of state could"drift in here" and take a helper's job by depositing hisbaker's card.Baker was also asked on cross-examination about thelanguage of section 8 as it appeared in the 1978-80 agree-ment. Although reluctant to give an interpretation of thecontract, Bellinger testified that he thought it allowedbumping rights to a journeyman baker not covered bythe contract.J. R. Langston, production superintendent at Colonialsince May 1980, remembered telling a journeyman baker,unquestionably Bellinger, around June 13 that he wouldhave to get his journeyman status cleared with the Unionbefore a nonjourneyman performing journeyman's workcould be bumped. Langston said union membership wasnot discussed. He stated that the Company did not keeprecords on the status of employees-i.e., whether non-journeyman, journeyman, apprentice, or underhand-andthat the Company would have to check with the Unionin that regard. Langston said he did not have a crew ofnonjourneymen doing journeymen's work and that hedid recall telling Bellinger such. There was no steadyjourneyman's job open at that time, according to Lang-ston-only jobber shifts (i.e., part-time work).Testifying as a defense witness, Langston said he wasaware, as a result of his experience working at Colonial(since 1965 except for time out for military service, 1966to 1968, and employment at another Campbell-Taggartbakery in California, October 1978 to May 1980), thatjourneymen bakers had been given bumping rights inprivileges at Colonial. He recalled that Taystee BakeryCo., another bakery which had been signatory to themaster agreement with Local 235 at one time, had closedits plant in Springfield in the early seventies and thatjourneymen from that plant had bumped and replacedapprentices or underhands at Colonial. He rememberedspecially that Bud Kline and Jim Brott, who worked injourneyman positions (one as a divider operator and theother as a mixer), were replaced by two journeymenbakers formerly employed at Taystee.5Langston said heknew of no instance where an outsider-i.e., a person notcovered by the collective-bargaining agreement-had"bumped an apprentice or jobber doing journeyman'swork" at Colonial." Langston said he participated in the5 Langston said Bud Patton was one Taystee employee who trans-ferred over, but he could not remember the name of the other person.a Langston testified under questioning by the General Counsel on re-buttal, however, that he had told the Board's attorney in November 1980,as indicated in an affidavit (G.C. Exh. 3), that "any union member whoholds a journeyman's baker card can bump anyone working a job in thatcategory who does not hold a journeyman's card."negotiation of the new contract that was signed in Juneand which became retroactively effective as of May 1.Langston stated that Colonial had hired persons "offthe street"-i.e., persons who did not have union mem-bership-without communicating with the Union.Bob Glenn Garrison, president of Colonial since 1970,corroborated much of the testimony given by the firm'sproduction superintendent. He interpreted the June 24stipulation as making the new contract retroactive toMay 1. On cross-examination, Garrison agreed that thewording of the stipulation did not expressly provide forsuch retroactivity and later pointed out, when questionedon redirect, that the new wages and pension benefitswere also applied retroactively to May 1, 1980. He couldnot recall that there were any other changes applied ret-roactively.Garrison interpreted section 8 as allowing replacementof an apprentice by a journeyman baker only if the latterwere "within the bargaining group," which he pointedout, included Taystee employees prior to the time thatcompany had closed its plant. He recalled that DuelPatton, a Taystee journeyman, had bumped and replacedapprentice James Kline at Colonial around February1971 or 1972. He said James Brott was another Taysteejourneyman who transferred over and bumped anotherapprentice at Colonial at the same time, but he could notrecall who the replaced apprentice was. Garrison said heknew of no occasion when a journeyman baker not cov-ered by the master contract had bumped and replaced anapprentice at Colonial.Garrison said the Company hires people when neededwherever "we find them" and that employment hadnever been conditioned upon joining the Union.Gene Dentis Baker, business agent and financial secre-tary-treasurer of Local 235, identified the minutes of theJune 14 union meeting which recite that Bellinger andJackie Cutter were each voted membership in the Unionas an underhand (G.C. Exh. 4). The minutes also notethat Bellinger declined membership in the Union. Bakersaid he wrote a note to himself at the end of the meetingcovering the action taken on Bellinger's application andattached it to Bellinger's application and file card (G.C.Exh. 5(a) and (c)). The note reads:Application was accepted as Underhand for mem-bership June 14, 1980. The acceptance of the mem-bership on a basis of Underhand status was de-clined. Bellinger did not feel that enough work wasavailable to compensate for such.Testifying later for the Union on defense, Baker saidhe had known Bellinger since about 1946. He recalledBellinger coming to the Union on Friday, June 13, andtelling of a meeting the latter had with J. R. Langston atColonial earlier that day. Quoting from Baker's testimo-ny:...He said J. R. had lots of work down there."He wanted me to come up here and talk to youand get straightened out and go to work," he said. Isaid, "You know you have been expelled from the511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocal union. You will have to rejoin again." He said,"Yes, I know that."Bellinger filled out the application card, along with anenrollment card, and returned to the union office on thefollowing morning, Saturday, June 14, to attend a "regu-lar wholesale membership meeting." Baker stated thatBellinger and one "other young man" were taken to the"backend area" while their proposed memberships werediscussed. Thereafter, Bellinger was told by Baker thathe had been accepted on "an underhand status." Bel-linger indicated at first he would accept such status butthen decided against it. Quoting from Baker's testimony:...He first said, well, he would go ahead andaccept it that way and then he said, "Well, I don'tknow. How much work will there be?" I said,Dave, I don't have any way of telling you howmuch work Colonial Baking will have. I won't haveany idea of how much work is available.This membership would also have entailed eligibil-ity to work at Holsum Baking Company. The otheryoung man that was [there] accepted that morning,I said, "How much work did you get?" He said, "Iworked one day this week." Dave made theremark, "Well, I don't think it would be worth mywhile to come in. I'm just not going to take it." So,he left.Baker said that neither he nor any other union official,to his knowledge, had ever discussed Bellinger's June1980 application job with a Colonial representative.Baker acknowledged that he had seen Bellinger at agarage sale and a rummage sale within the 2-year periodpreceding June 14. He could not recall whether Bel-linger had asked about a bakery job when they met atthe garage sale, but he indicated Bellinger had not doneso when they were together at the rummage sale.Baker stated that Bellinger's union application formdid not indicate status as a journeyman or underhand,and Bellinger had only asked for "reinstatement into theunion." Baker said that in his 37 years of experience as amember of the Union he had never known a journeymanbaker to allow his membership to lapse for nonpaymentof dues. But on cross-examination, Baker acknowledgedthat journeyman bakers not covered by the master agree-ment-Johnny Ray Thomas being a recent (1979) exam-ple-had obtained new journeyman status in Local 235after losing membership for being delinquent. Baker saidThomas, who works in Booneville, Missouri, was ad-mitted to memberhip at a time when he held a journey-man baker's job. "They have the shop-wide seniorityprovision up there which we have attempted to intro-duce here with this new agreement and contract," Bakerstated. Baker explained that Local 235 has jurisdictionover much of the State of Missouri that is south of theMissouri River and that there are different bargainingunits in different cities.Baker agreed that there is a difference in the amountof dues paid by journeymen and by underhands and thatBellinger had paid dues of a journeyman in 1978. Bakersaid that Bellinger was not in good standing because "hehad let his dues lapse and became six months delinquentwith them." Bellinger had not taken out a withdrawalcard in 1978 (as previously). he said.7Baker testified that a union member is able to take outa withdrawal or retirement card and need not thereafterpay dues. The card costs $2 and is issued by the Interna-tional Union. The "retired" member may thereafterobtain reinstatement simply by depositing the withdrawalcard with the Union and start paying monthly duesagain.Baker explained the Union follows a procedure in ex-pelling members. If a member "becomes 2 months behindwith his dues," his name is read off at a union meeting,and a delinquency notice is sent to the member. Noticesthereafter sent out in the third, fourth, and fifth months,but no copies of the notices are kept. According toBaker, Bellinger never questioned or protested his sus-pension for nonpayment of dues.Baker stated that Colonial hires persons off the streetto work in its bakery and that the Union does not ques-tion the Company's right to do so. New employees,however, must join the Union within 30 days, pursuantto the security provision of the master bakers agreement,and stewards in a plant "ordinarily" tell them to go tothe union office and file an application. Baker said that,to his knowledge, there had always been a multiem-ployer contract covering bakeries. At one time therewere four bakeries in Springfield-Colonial, Holsum,Taystee, and Kroger-but only two, Colonial andHolsum, survive. He stated the 1978-80 contract pro-vided for bumping rights to journeyman bakers from oneplant to the other-"if they lost employment." The cur-rent contract, he said, only allows "shop-wide seniority."The current contract also made a change in wages paidto journeymen, according to Baker. For example, underthe previous contract, a journeyman doing a janitor'swork was paid the regular journeyman's rate, but underthe current agreement a journeyman doing janitor's workis paid only at the janitor's rate.8Baker explained that a journeyman's job is varied andcould be "complex" as in the case of dough mixer. Therehave been changes in the industry over the years, hesaid. His apprenticeship had taken 3 years, but currentlyan apprenticeship takes only 2 years.Lee Roy Thomas, a journeyman baker and a member ofthe Union's 1980 negotiating committee, testified that theunion membership voted "to do away with the senioritycontract-wide and go to just a shop seniority, plant se-niority essentially." To effect such change the Unionproposed that section 8 read:Section 8. Any underhand or apprentice who suc-cessfully bids on a Journeyman Bakers vacancy7 Baker said union records indicate withdrawal cards were issued topersons named Bellinger as follows: June 15, 1960 (George); January 2,1962; September 25. 1969 (Dave); August 24, 1970 (Dave). and August18. 1971. Bellinger testified later on rebuttal that he had a son namedDavid Michael Bellinger who had worked as a baker beginning around1969. Bellinger thought he (himself) had taken out the withdrawal card in1960, possibly another one in 1962 and that his son had taken out theother cards later in 1969, 1970, and 1971.8 Baker said jobbers or apprentices "always get paid for the job theywork." Thus, an apprentice doing a journeyman baker's job is paid at thejourneyman's rate.512 COLONIAL BAKING COMPANYshall be considered temporary until completion of a20-working day apprentice period or until he ac-quires his Journeyman status. Any underhand whobids on a journeyman job and works it over twenty(20) days cannot move off the job unless he is laidoff or cut [illegible].The Company agreed to the first sentence but not thesecond. Thomas said the negotiating committee wentalong with the deletion, and the language in the first sen-tence was ratified on June 28. Thomas said the wage andbenefit provisions were made retroactive to May 1.Thomas testified that he had been a member of theUnion since 1968 and a journeyman for only a fewmonths (since March 1981). He explained how hebecame a journeyman under that "current agreement" asfollows:First there had to be a job opening in the bakeshop. Then out of distribution, first, they posted thejob in the bake shop for bids. The one with themost seniority who signed the bid sheet got the jobout of distribution....Then I go out on the job. I have a 20-workingday apprenticeship. Once I complete that 20-day ap-prenticeship then I can go before the union and askfor my baker's card.In the earlier years he said it took 2 years to completean apprenticeship.?Jurisdiction is not an issue. Respondent Local 235 isadmittedly a labor organization within the meaning ofthe Act, and Respondent Colonial, which produces anddistributes bakery goods at nonretail, is admittedly anemployer engaged in commerce within the meaning ofthe Act.J. R. Langston is admittedly a supervisor and an agentof Colonial, and Gene Baker is admittedly an agent ofLocal 235. Thus, the action of each of these individualsis clearly attributable to the organizations with whichthey are associated.Section 8, as it appeared in the 1978-80 agreement,gave bumping rights or privileges to a "member of Local235 covered by this contract." The language of the sec-tion was applied by both Respondent Employer and Re-spondent Union in mid-June to deny Bellinger employ-ment because he lacked membership in the Union. Indoing so. Colonial violated Section 8(a)(1) and (3) of theAct, and Local 235 violated Section 8(b)(1)(A) and (2) ofthe Act.9 The Union's brief (pp. 13-14) contains this explanation:.at one time the procedures for obtaining journeyman status wasserving a three year apprenticeship and then working as a journey-man for a period of time and when after working as a journeymanthe person was then classed as a journeyman by the Union. Laterthis period was reduced to two years followed by actual employ-ment as a journeyman G.C. Exh. 21 No person was awarded jour-neyman status unless he was working as a journeyman at the time ofadmission to journeyman status by the Union. Under the contractwhich expired May 1., 1980, the period was two years work as ahelper or apprentice followed by actual work as a journeyman [G.C.Exh. 2]. Under the current agreement the requirement is that the em-ployee actually work for twenty days as a journeyman before beingaccepted as a journeyman lEmp. Exh 2].Section 8(a)(1) makes it unlawful for an employer "tointerfere with, restrain, or coerce employees in the exer-cise" of their Section 7 rights, which include the right tojoin and support a union as well as the right to refrainfrom doing so. Section 8(a)(3) forbids discrimination byan employer in regard to employment "to encourage ordiscourage membership in any labor organization." Sec-tion 8(b)(2) makes it unlawful for a union "to cause orattempt to cause" an employer to discriminate in viola-tion of Section 8(a)(3).10Section 8 of the agreement, by giving bumping rightsonly to members of Local 235, encouraged union activ-ism and discriminated against others who would have de-sired not to engage in such activity.Respondent Colonial appears to concede in its brief (p.8) the illegality of section 8 as it appeared in the 1978-80agreement and faults the General Counsel for overlook-ing the "crucial" fact that the section was revised in anew contract and made retroactive by virtue of the June24 stipulation (ratified on June 28) to May 7. However,such retroactivity does not help the Respondents forthey used and applied the old (1978-80) section 8 lan-guage in mid-June when Bellinger was seeking employ-ment." Thus, giving retroactive effect to the new con-tract resulted in no change in the treatment of Bel-linger-and provides no defense for Respondents' ac-tions.I reject the suggestion of Colonial that it was "an in-nocuous conversation" between Langston and ChargingParty Bellinger in which Langston merely asked Bel-linger "to verify" his journeyman's status with Local235. Bellinger understood-and reasonably so-thatLangston was saying to him on June 13 that he couldhave a job if he got his union membership straightenedout. And it is abundantly clear, from the treatment it ac-corded him, that the Union considered membership asthe sine qua non to employment at the bakery.I credit Bellinger's testimony that Langston indicatedto Bellinger on June 13 that nonjourneymen were at thattime performing journeymen work at Colonial and that ajourneyman's job was available. Langston's testimonythat his subsequent search of company records failed toreveal that a journeyman's position was available at thattime was not persuasive. 12i' Sec 8(bX2) provides in pertinent part:(b) It shall be an unfair labor practice for a labor organization orits agents--(2) to cause or attempt to cause an employer to discnriminateagainst an employee in violation of subsection (a)(3) or to discrimi-nate against an employee with respect to whom membership insuch organization has been denied or terminated on some groundother than his failure to tender the periodic dues and the initiationfees uniformly required as a condition of acquiring or retainingmembership ..." The General Counsel contends sec. 8 as it appeared in the 1978-80was never changed. Says the General Counsel in his brief (p. 9): "Nonew agreement has been consummated and signed and no notice of can-cellation or termination has been served by either party."I The fact that Busby may have been still employed at the time of thehearing is, therefore, of no significance. Langston had earlier stated thatContinued513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe assertion that Bellinger may not be qualified be-cause he was away from the bakery business for some-time after leaving it in the early sixties is not convincing.The changes in technology and operations that had sup-posedly taken place were never mentioned by the Com-pany or the Union when Bellinger sought employment inJune 1980. The Union readily gave him journeyman'sstatus in 1978, only 2 years earlier, when he deposited hiswithdrawal card and began paying dues again.The argument (advanced by the Union as well as byColonial) that to allow Bellinger bumping rights wouldencourage union membership in violation of the Act isfallacious. Such would be the case only if Bellinger weregiven such employment as a journeyman predicated onnewly reinstated union status. He could, and should,have been given such employment, over an apprentice orunderhand, because he was a qualified journeyman.Teamsters Local 357 [Los Angeles-Seattle Motor Express]v. N.L.R.B., 365 U.S. 667 (1961), relied on by Respond-ent Colonial, is not a "clear and unequivocal" precedentsupporting Respondents in the instant matter. That casewas concerned only with the legality of hiring hall ar-rangements. In that case the Court, unlike the Board, re-fused to hold such provisions illegal per se, while conced-ing they may well operate to encourage union member-ship and need regulation. In doing so it relied on legisla-tive history indicating that Congress did not intend tooutlaw hiring halls. But the instant case does not involvea hiring hall arrangement. What the Court said there thatis significant in the case at bar is:..the Act aims at every practice, act, source orinstitution which is used to encourage and discour-age union membership by discrimination in regardto hire or tenure, term or condition of employment.Id. at 676.Bellinger was discriminated against in regard to hire andtenure of employment and in a way that encouragedunion membership. 13the Company kept no records showing what classification its employeesheld; the Union had to be consulted, he said, to determine whether anemployee is a journeyman or a nonjourneyman. The language of the con-tract did not limit bumping to journeymen working in Springfield asclaimed, and it was not established that the contract was so applied.Langston in fact told the Board's attorney in November that any unionjourneyman with a baker's card could bump another person without acard doing such work.iS The court's holding in N.L.R.B. v. Local 269. International Brother-hood of Electrical Workers, AFL-CIO [Mercer County Division], 357 F 2d51 (3d Cir. 1966), cited by Colonial, affords Respondents no assistance.The contract provisions in issue in the case, which called for Local 269to maintain a register of employment applicants (in four groups based onqualifications), was found to be "not necessarily" discriminatory butLocal 269 continued to use it "as if it had expressly conditioned referralupon union membership" in violation of Sec. 8(bX2) and (1)(A) of theAct.Nor is Spaw Glass, Inc., 233 NLRB 1288 (1977), apposite. In holdingthere was no violation for the Union in that matter to refuse to issue areferral card to Jesus Santos (with the result that he lost his job), theBoard noted (I) the referral agreement in issue, concededly lawful, re-quired the employer "to call the Union Hall for 75%" of the employer'stotal work force, (2) there was "no credible evidence" that the union re-fused to issue Santos a referral card because of his lack of union member-ship, and (3) it was not shown that "the Employer was contractually freeto hire Santos without a referral card as part of the 25 percent not re-quired to come from the union hiring hall."Colonial maintains it did not refuse to hire Bellinger. Itindicates Bellinger is to blame for failing to obtain a jobat Colonial as he "rejected a position of underhand." Co-lonial also notes that Bellinger "never contacted Mr.Langston, or the company again" so that it could "ex-plore" such conditions as Bellinger's baker's status, hisqualifications, and contract coverage. But to state suchcontentions is to answer them. The contract was appliedby the parties as written, and in doing so Bellinger wasdenied employment, in spite of being a journeyman, forlack of union membership. Understandably, Bellinger re-jected underhand status, which he had previously heldand afforded him no security. And, understandably, hedid not return to speak to Langston again for what ap-peared to be a futile act; he had not been able to get the"O.K." from the Union that Langston had told him toget.The Union, when asked to give clearance to Bellingerfor a journeyman's job at Colonial, invoked an invalidconsideration-union membership-which operated todeny him such employment. The Union, for its part,maintained and applied section 8, as it appeared in the1978-80 agreement, to give special rights to certain per-sons based on union membership. The John Ray Thomascase indicates, contrary to the Union's argument, thatBellinger was the object of unfavorable disparate treat-ment. ' 4Based on the foregoing, I enter the following conclu-sions of law:1. The Respondent Employer, Colonial Baking Com-pany of Springfield, is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Respondent Union, Bakery & ConfectioneryWorkers Local No. 235, is a labor organization withinthe meaning of Section 2(5) of the Act.3. Respondents maintained and gave effect to section 8of the 1978-80 collective-bargaining agreement andthereby conditioned the hire and tenure of GeorgeDavid Bellinger at Respondent Employer's plant inSpringfield, Missouri, upon his obtaining clearance by,14 In 1979, Thomas was admitted to journeyman status after allowinghis dues to lapse. His employment in Booneville, rather than Springfield,or the fact that he was working as a journeyman, hardly justifies the dif-ferent treatment accorded. Thomas had been a member of Local 235, asBellinger had been, and was subject to the same rules. Thomas had beenallowed to go to work in a journeyman's position, although presumablypaying the higher journeyman's dues as the Union's rules required.My holding here as to the Union in no way conflicts with the decisionscited in its brief (pp. 15-16) in support of the proposition, incorporated inSec. 8(b)(l)(A) of the Act, that a union may "prescribe its own rules withrespect to the acquisition or retention of membership therein." Quotingthe Board in Teamsters Local Union No. 122, IBT (August A. Busch d Caof Mass. Inc.), 203 NLRB 1041, 1042 (1973), one of Respondent's cases:... Expulsion from membership in a labor organization is a matterof internal union concern, and does not in and of itself give rise to aviolation of the Act. However, when a union seeks to cause the ex-pelled member's discharge from his employment because of his ex-pulsion from the union, this interference with the employer-employ-ee relationship violates Section 8(b)(IXA) and (2). Thus, in this case,the violation did not occur until Respondent attempted to cause, anddid cause, the Charging Parties' discharge.What the Board said in that case would apply to a union's interferencewith an expelled member's effort to obtain employment as well as tocausing an expelled member to lose his job.514 COLONIAL BAKING COMPANYand membership in, Respondent Union. As a result, Bel-linger was discriminated against in violation of Section8(a)(3) of the Act. Respondent Employer violated Sec-tion 8(a)(1) as well as Section 8(a)(3) of the Act, and Re-spondent Union violated Section 8(b)(2) and (I)(A) ofthe Act.Having found that both the Employer and the Unionhave engaged in unfair labor practices, I will recommendas a remedy that they be ordered to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act. Respondents will beordered jointly and severally to make Bellinger wholefor any loss of earnings resulting from the discrimination.The backpay period is to begin on June 13, 1980, the daythat Bellinger appeared at the Union's office and the Em-ployer's place of business seeking employment. TheUnion is to notify Charging Party Bellinger and ColonialBaking Company in Springfield, in writing, that it has noobjection to the employment of Bellinger by Colonial.Colonial is to offer Bellinger the job he would have beenhired absent discrimination. The amount of backpay is tobe determined in accordance with the decisions in F. W.Woolworth Company, 90 NLRB 289 (1980), Isis Plumbing& Heating Co., 138 NLRB 716 (1962) and, Florida SteelCorporation, 231 NLRB 651 (1977).15[Recommended Order omitted from publication.]'' The Union's backpay liability is to terminate after it gives the re-quired notification to Colonial and Bellinger. See C B. Display Service.Inc., 260 NLRB 1102 (1982), and Zinsco Electrical Products, 254 NLRB773 (1981). See also Q.V.L. Construction, Inc., 260 NLRB 1096 (1982),and Harsh Investment Corporation d/b/a The Claremont Resort Hotel andTennis Club, 260 NLRB 1088 (1982).515